Citation Nr: 1749500	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  11-14 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to a compensable disability rating for left ear hearing loss since August 10, 2011. 
 
2. Entitlement to an initial rating in excess of 20 percent for left dorsal foot metatarsal exostosis.
 
3. Entitlement to an initial compensable rating for post-operative residuals of a left inguinal hernia herniorrhaphy with scars.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Booker, Associate Counsel

INTRODUCTION

The Veteran had active service from December 1989 to July 2010. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The case was certified by the San Diego, California RO.
 
The Veteran testified at a travel board hearing in February 2016 in San Diego before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.  The case was remanded in May 2016 for further development.
 
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1. Since August 10, 2011 the Veteran's left ear hearing loss disability has not been worse than a Level I hearing impairment. 

2. The combined effects of the Veteran's left dorsal foot metatarsal exostosis are not shown to be manifested by severe impairment prior to July 15, 2016.

3.  The combined effects of the Veteran's left dorsal foot metatarsal exostosis are shown to be manifested by severe impairment since July 15, 2016.

4. The combined effects of the Veteran's left dorsal foot metatarsal exostosis are not shown to equate to a loss of use of the left foot.

5. The Veteran's post-operative residuals of a left inguinal hernia herniorrhaphy are not manifested by any hernia recurrence, and the associated scarring is not deep, it does not involve an area of 144 square inches (929 sq. cm.) or greater, and it is not manifested by painful or unstable scars.


CONCLUSIONS OF LAW

1. The criteria for a compensable rating since August 10, 2011 for left ear hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.85, Diagnostic Code 6100 (2017).

2. The criteria for an evaluation in excess of 20 percent for left dorsal foot metatarsal exostosis were not met prior to July 15, 2016.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.10, 4.71a, Diagnostic Code 5284 (2017).

3.  Resolving reasonable doubt in the Veteran's favor, effective July 15, 2016, the criteria for a 30 percent disabling evaluation, but no higher, for left dorsal foot metatarsal exostosis were met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.10, 4.71a, Diagnostic Code 5284.

4. The criteria for a compensable rating post operative residuals of a left inguinal hernia herniorrhaphy with scars have not been met.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.114, 4.118, Diagnostic Codes 7338, 7801, 7802, 7804, and 7805 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. Increased Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  See generally 38 C.F.R.  Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.27.

VA has a duty to acknowledge and to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  Where there is a question as to which of two ratings to apply, VA will assign the higher rating if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2017).  Otherwise, VA will assign the lower rating.  Id.  The Board will consider whether separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged ratings," regardless of whether a case involves an initial rating.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III. Analysis

Left Ear Hearing Loss

The Veteran's seeks a compensable rating for his service-connected left ear hearing loss since August 10, 2011, pursuant to 38 C.F.R. § 4.87, Diagnostic Codes 6100. 
 
Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by pure tone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  "Pure tone threshold average" is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in 38 C.F.R. § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85, Diagnostic Code 6100. 
 
The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  38 C.F.R. § 4.85.  The horizontal rows in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone threshold average intersect.  See 38 C.F.R. §§ 4.85, 4.87.  

Because the Veteran is only service connected for hearing loss in one ear, the non-service connected right ear is assigned a Roman Numeral designation of I. 38 C.F.R. § 4.85(f).

The Veteran was afforded audiogram in July 2016 as part of a VA examination.  At his examination, the Veteran reported to the VA examiner that his hearing loss impacted his daily life in that he had difficulty understanding certain voices.
His pure tone thresholds at that examination, in decibels, were as follows:
 


HERTZ



1000
2000
3000
4000
LEFT
25
25
50
60

The average pure tone threshold was 40, and his speech recognition score using the Maryland CNC test was 92 percent.
 
Using Table VI in 38 C.F.R. § 4.85, the Veteran received numeric designations of I for both ears.  Level I hearing acuity in both ears equates to a zero percent (noncompensable) evaluation.  38 C.F.R. § 4.85, Table VII.
 
The Board has considered the alternative rating scheme for exceptional patterns of hearing impairment and found it inapplicable here given that pure tone threshold at each of the four specified frequencies was not 55 decibels or more.  Hence, Table VI or Table VIa may not be used.  38 C.F.R. § 4.86(a).  
 
Likewise, the provisions of 38 C.F.R. § 4.86(b) may not be used since the pure tone threshold is not 70 decibels or more at 2000 Hertz.
 
In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the United States Court of Appeals for Veterans Claims (Court), noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Apr. 24, 2007); see also 38 C.F.R. § 4.10.  The Court noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the appellant bears the burden of demonstrating any prejudice caused by a deficiency in the examination.

In this case, the evidence preponderates against finding entitlement to a compensable disability evaluation at any time during the appeal period for a left ear hearing loss.

Left Foot Disability

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5284, provide for a 20 percent rating for a moderately severe foot injury, and a 30 percent rating for a severe foot injury.  Terms such as "mild," "moderate" and "severe" are not defined, and the Board must arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R. § 4.6. 

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  Id. 

Under 38 C.F.R. § 4.59 (2017), painful motion is a factor to be considered with any form of arthritis; however, this regulation is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id. (citing 38 C.F.R. § 4.40).

The Veteran was seen for a VA examination in April 2010.  He reported intermittent left big toe pain at the metatarsalphalangeal joint.  The occurrence of pain reportedly depended on the type of shoes the appellant wore, and whether he was walking a lot.  Wearing a softer shoe reportedly helped.  He reported having flare-ups but he was able to do the activities of daily living, and was able to work.  Physical examination revealed no sign of instability, no abnormal shoe wear, and no calluses. Strength was 5/5 against resistance in the flexors and extensors of the great toes bilaterally. At the left first metatarsophalangeal joint, there was mild tenderness. There was a nontender bony exostosis at the dorsal foot. 

In an August 2010 rating decision, the RO granted entitlement to service connection for a left dorsal foot metatarsal exostosis, and assigned a noncompensable rating, effective August 1, 2010.  That rating was raised to 20 percent in a May 2011 rating decision with the same effective date assigned.

An August 2011 VA outpatient clinic noted complaints of random discomfort of a "knob" (exostosis) which the Veteran reported treating by repositioning his foot or "popping" the area such as one would "pop knuckles." He did not use any assistive devices for his foot and did not require any treatment with analgesia. The bony exostosis did not restrict his usual activity or occupation. He denied any history of weakness, fatigability, edema, instability or functional limitation with respect to standing or walking secondary to the bony exostosis.  The pertinent diagnosis was dorsal exostosis of left foot with no evidence of functional impairment.

The appellant was seen at a VA podiatry clinic in April 2014.  He reported daily left great toe pain.  Physical examination did not yield a diagnosis of a left dorsal foot metatarsal exostosis.  Rather, the appellant was diagnosed with signs of hallux rigidus, pes cavus, and hallux limitus.  The claimant is not service connected for these disorders.  

At the February 2016 hearing, the Veteran explained that he experienced daily foot pain which in turn affected the way he walked.  The Veteran reported receiving custom insoles from VA, but they did not help his foot disability. Veteran also reported purchasing specialty boots to alleviate foot pain but they did not help.  He did not report losing work because of his left foot disability.

A July 15, 2016 VA examination report noted complaints of pain on flare-ups that impacted left foot function.  The flare-ups reportedly occurred with walking and activity an increased pain to a 7 to 9.5 on a pain scale of 10.  The examiner noted that pain, weakness, fatigability or incoordination could significantly limit functional ability during flare-ups, or when the joint was used repeatedly over a period of time.  The examiner noted that this functional loss could also significantly impact the Veteran's occupational, recreational, and daily activities by limiting activity and ambulation.  The examiner described the severity as moderately severe, and noted that the foot condition chronically compromised weight bearing.  Significant pain was noted with palpation.  Pain on movement, pain on weight-bearing, swelling, deformity, instability of station, disturbance of locomotion, interference with standing were all contributing factors of disability.  Diagnostic imaging studies documented degenerative or traumatic arthritis.

The Court previously indicated that the provisions of 38 C.F.R. §§ 4.40 and 4.45, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  However, the Court recently suggested that the plain language of 38 C.F.R. § 4.59 indicates that it is potentially applicable to the evaluation of musculoskeletal disabilities involving joint or periarticular pathology that are painful, whether or not evaluated under a diagnostic code predicated on range of motion measurements.  See Correia v. McDonald, 28 Vet. App. 158 (2016); Southall-Norman v. McDonald, 28 Vet. App. 346 (2016).  

As noted above, the Veteran's left dorsal foot metatarsal exostosis is rated under Diagnostic Code 5284, which provides for ratings based on the overall severity of a foot disability.  Also, as noted, the Board notes that such words as "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Based on the above evidence, including VA examinations and treatment records, as well as the Veteran's own description of left foot pain with resulting limitation in functioning, the Board finds that a 30 percent rating, indicative of "severe" disability under Diagnostic Code 5284, is warranted from July 15, 2016, but not earlier.

Diagnostic Code 5284 provides for ratings based on the overall severity of the disability.  In this regard, the Board finds that prior to the July 15, 2016 examination the appellant's left dorsal foot metatarsal exostosis was not manifested by instability, abnormal shoe wear, or calluses. Strength was 5/5 against resistance in the flexors and extensors of the great toes bilaterally. While there was mild tenderness at the left first metatarsophalangeal joint, the bony exostosis in the dorsal foot was nontender and not productive of functional impairment.  As such, prior to July 15, 2016 the evidence does not show a severe foot disorder, and an increased rating is not in order prior to that date.

In contrast, based on findings at the July 15, 2016 examination the Veteran's left dorsal foot metatarsal exostosis does approximate a severe disability.  In reaching this conclusion, the Board finds probative the fact that the Veteran experiences constant foot pain, indicated by sharp pain, ranging from 7 to 9.5 on a pain scale maximum of 10.  The Veteran's foot pain is not alleviated upon sitting, and he has regular flare-ups of pain that result in chronically abnormal weightbearing.  Further, the evidence demonstrates that the Veteran's left dorsal foot metatarsal exostosis results in decreased functional abilities such as walking and other activities.  

The Board has considered the Veteran's lay assertions regarding the severity of his left foot disability.  His statements are competent in regard to reports of symptoms and credible to the extent of the Veteran's sincere belief that his symptoms are more severe than the current rating.  The Board also considered the Veteran's attempted use of corrective boots, and additional functional limitations.  The July 2016 VA examiner noted that the Veteran's left disability caused significant occupational effects; specifically, weakness or fatigue, or incoordination that significantly limits functional ability during flare-ups or when the foot is used repeatedly over a period of time.

As a higher rating after July 15, 2016 requires evidence of a loss of use of the foot, 38 C.F.R. § 4.71a, Diagnostic Code 5167 (2017), the Board concludes that the evidence of record supports an evaluation of 30 percent, but not higher, for left dorsal foot metatarsal exostosis effective July 15, 2016.

Inguinal Hernia

The Veteran seeks assignment of a compensable disability rating for his post- operative residuals of a left inguinal hernia herniorrhaphy with scars.
 
Post-operative residuals of a left inguinal hernia herniorrhaphy with scars are rated under the provisions of Diagnostic Code 7338.  That Diagnostic Code provides for a noncompensable rating is warranted where an inguinal hernia is small, reducible, or without true hernia protrusion.  A 10 percent rating is warranted where the inguinal hernia is postoperative recurrent, readily reducible and well supported by truss or belt.  38 C.F.R. § 4.114.

Diagnostic Code 7801 provides ratings for burn or other scars (not on the head, face, or neck) that are deep and nonlinear.  A 10 percent rating is provided for a deep and nonlinear scar that encompasses an area or areas of at least 6 square inches but less than 12 square inches.  Note (1) of this Diagnostic Code provides that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801.

Diagnostic Code 7802 provides a maximum 10 percent rating for a burn or other scars that are superficial and nonlinear involving an area of 144 square inches (929 sq. cm) or greater.  Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802.

Diagnostic Code 7804 provides a 10 percent rating for one or two scars that are unstable or painful, a 20 percent rating for three or four scars that are unstable or painful, and a 30 percent rating for five or more scars that are unstable or painful.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under Diagnostic Code 7804, when applicable.  38 C.F.R. § 4.118, Diagnostic Code 7804.

In every instance where the schedule does not provide a 0 percent rating for a diagnostic code, a noncompensable rating will be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence pertinent to the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

At an April 2010 VA examination the appellant reported undergoing a left inguinal herniorrhaphy in the late 1990s.  A subsequent recurrence was repaired with mesh.  Currently the Veteran described having occasional scar area pain with flexion and extension which did not affect his work.  Physical examination revealed no hernias. There was a stable, superficial, nonadherent, mildly tender 5-centimeter x 0.75 centimeter oblique linear scar, which was mildly indurated. There was also a 2-centimeter x 1-centimeter supraumbilical laparoscopy scar.  This scar was stable, nontender, superficial, mildly hyperpigmented, nonindurating, and nonadhering.  Finally, there was a 0.5-centimeter x 0.5-centimeter circular scar which equated to 0.25 square centimeters, at the left lower quadrant. This laparoscopic scar was mildly hyperpigmented, superficial, nontender, nonkeloidal, and without signs of inflammation, or edema.  

A July 2016 VA examination report includes abdominal examination findings that showed no evidence of an inguinal, ventral, or femoral hernia.  The examiner noted an abdominal scar that measured approximately 5 centimeters by 0.5 centimeters.  Regarding the scar, the examiner reported that there was no pain, instability, or frequent loss of covering of the skin over the scar, and that the scar was covered by extensive hair.  Additionally, while the Veteran described tender scar tissue on the hernia itself during the February 2016 hearing, he did not note tender or painful scars on his skin.  

At all times examination of the Veteran revealed no evidence of a hernia, and no other pertinent physical findings, complication, conditions, signs or symptoms related to the inguinal hernia.  While the July 2016 examiner opined that the condition could impact the Veteran's occupational, recreational, and daily activities in that it limits activity such as lifting and carrying, the Board finds that a compensable rating for post-operative residuals of a left inguinal hernia herniorrhaphy with scars is not warranted.  The VA examinations documented a scar as discussed above, but no compensable residual disability.  There is no evidence that the appellant needs a truss or belt and no hernia protrusion.  These findings correspond to a noncompensable rating using the criteria of Diagnostic Code 7338.  Moreover, the Board finds that a higher rating is not warranted under the criteria for scars.  A compensable rating under Diagnostic Code 7804 is not warranted as the Veteran's scar was never shown to be painful or unstable.  A compensable rating under Diagnostic Code 7801 is not for application because the medical evidence of record does not show that the Veteran's scarring exceeds an area of 6 square inches.  Diagnostic Code 7802 is not for application as the Veteran's scarring does not involve an area of 144 square inches.  There is otherwise no indication of additional functional impairment from scarring to warrant a rating based upon limitation of function under Diagnostic Code 7805. 

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of the residuals of his hernia repair.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  Nevertheless, the Board finds that the competent medical evidence offering detailed specific clinical determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the disability on appeal.  The medical evidence also largely contemplates the Veteran's descriptions of his symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim for a compensable rating for post-operative residuals of a left inguinal hernia herniorrhaphy with scars.  Hence, the benefit of the doubt doctrine does not provide a basis for a grant in this case, and the claim must be denied.



ORDER

Entitlement to a compensable disability rating for left ear hearing loss since August 10, 2011 is denied.

Entitlement to an evaluation in excess of 20 percent for left dorsal foot metatarsal exostosis prior to July 15, 2016 is denied.

Entitlement to a 30 percent rating effective July 15, 2016, but no higher, for left dorsal foot metatarsal exostosis is granted subject to the laws and regulations governing the award of monetary benefits.
 
Entitlement to a compensable rating for post-operative residuals of a left inguinal hernia herniorrhaphy with scars is denied.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


